I think the complaint was sufficient, although its allegations were very general. There was no occasion for the defendant to be surprised at the trial, as the remedy to make definite and certain, which was not invoked, afforded ample protection.
The plaintiff, in brief, alleged contusions to her head, body and arms; laceration of scalp; nervous shock and concussion of the brain; injured eyesight; unconsciousness. She then adds that "she thereby sustained permanent injuries and was injured for life."
This general allegation rendered competent the evidence to which objection was made, and its admission was not error.
The judgment should be affirmed.
PARKER, Ch. J., O'BRIEN, HAIGHT, VANN and LANDON, JJ., concur with MARTIN, J., for reversal; BARTLETT, J., reads for affirmance.
Judgment reversed, etc.